NUMBER 13-09-00636-CR

                                        COURT OF APPEALS
                          THIRTEENTH DISTRICT OF TEXAS
                             CORPUS CHRISTI – EDINBURG

                                       IN RE: TERRIANCE JONES


                                On Petition for Writ of Mandamus.


                      DISSENTING MEMORANDUM OPINION

                    Before Justices Yañez, Benavides, and Vela
                 Dissenting Memorandum Opinion by Justice Yañez

       On November 23, 2009, relator Terriance Jones filed a petition for writ of

mandamus, in which he requested this Court to compel the respondent, the Honorable

Nelva Gonzales Ramos, presiding judge of the 347th District Court of Nueces County, to

rule on his motion for Exemption from Sex Offender Registration,1 filed in August 2009 in

trial court cause number 97-CR-1330-H.2



        1
            See T EX . C OD E C R IM . P R O C . A N N . art. 62.301 (Vernon 2006).

       2
         Although relator’s m otion is not file-stam ped, it is dated August 18, 2009
and an envelope addressed to the Nueces County District Clerk’s office is dated August 19, 2009.
       Pursuant to a request from this Court, on January 6, 2010, the State, by and through

the District Attorney’s office, filed a response to relator’s petition. In its response, the State

asserts that under article 62.301 of the code of criminal procedure,3 “the trial court has no

mandatory ministerial duty even to consider the petition.”

       Because I reject the State’s interpretation of the statute, I would have requested a

response from the respondent, thereby providing the trial court with an opportunity to

explain why it has failed to rule on relator’s petition. Accordingly, I respectfully dissent from

the panel’s denial of relator’s petition.



                                                                       Linda R. Yañez
                                                                       Justice

Do not publish.
See TEX . R. APP. P. 47.2(b).

Delivered and filed
the 2nd day of February, 2010.




       3
           See T EX . C OD E C R IM . P R O C . A N N . art. 62.301.

                                                                 2